DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Neveu et al. (US 2008/0283546) in view of Julius (US 5,542,568).
Regarding Claim 1, Neveu discloses a dispenser for a center-pulled rolled product (3;fig.2) comprising: a body (7) having a product holding area for the product, and a front cover (8) pivotally hinged to a back cover to allow the front cover to transition between an open position and a closed position (para.0028); a dispensing nozzle (13,15) located in the front cover (8) and proximate to a core of the product when the front cover (8) is in the closed position, wherein: the dispensing nozzle (13,15) 
Neveu does not disclose the inner portion has a plurality of fingers with each of the plurality of fingers having a floating finger end and at least two finger ends are not connected to each other, and wherein the plurality of fingers define a cone or quasi-cone shape of the inner portion and the at least two finger ends define at least part of a pathway through which for sheets of the product can be dispensed.
Julius discloses the inner portion has a plurality of fingers (fig.19; outer edge portions by 116) with each of the plurality of fingers having a floating finger end (fig.19; outer edge portions by 116) and at least two finger ends (fig.19; outer edge portions by 116) are not connected to each other, and wherein the plurality of fingers define a shape of the inner portion (fig.19) and the at least two finger ends (fig.19; outer edge portions by 116) define at least part of a pathway (fig.19; outer edge portions by 116 define at least a part of the pathway; C7:L5-15) through which for sheets of the product can be dispensed. Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Neveu with the inner portion has a plurality of fingers with each of the plurality of fingers having a floating finger end and at least two finger ends are not connected to each other simply because it provides another nozzle-like dispensing configuration to enable the dispensing of wipes/tissues from a sheet dispenser, which is very well-known in the art and does not impart novelty on the claimed feature.
Although Julius does not disclose wherein the plurality of fingers define a cone or quasi-cone shape of the inner portion, it would have been obvious to one having ordinary skill in the art to In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 2, Neveu does not disclose wherein the plurality of fingers comprises at least three fingers.
Julius discloses wherein the plurality of fingers comprises at least three fingers (fig.19; outer edge portions by 116). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Neveu with wherein the plurality of fingers comprises at least three fingers simply because it provides another nozzle-like dispensing configuration to enable the dispensing of wipes/tissues from a sheet dispenser, which is very well-known in the art and does not impart novelty on the claimed feature.
Regarding Claim 3, Neveu discloses wherein the opening (2 of rolls 3 goes through the opening of the outer portion illustrated in figs.1-2 for 13,15) has a first diameter (the opening is illustrated to have a diameter) and the pathway (the pathway is indicated as internal portion of truncated conical shaped dispensing aperture; the opening on the outer portion does at least partially overlap with the dispensing aperture pathway) has a circular cross section (conical interior does have a circular cross section) with a second diameter.
Although Neveu does not explicitly disclose wherein the first diameter is greater than the second diameter, it would have been an obvious matter of design choice to implement such a configuration, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 5, Neveu does not disclose wherein the at least two finger ends are spaced at least 120 degrees apart along a circle formed by the plurality of fingers.

Although Julius does not disclose wherein the at least two finger ends are spaced at least 120 degrees apart along a circle formed by the plurality of fingers, it would have been obvious to one having ordinary skill in the art to implement such a configuration since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 6, Neveu discloses wherein the inner portion has a height and the outer portion has a height (fig.2). 
Although Neveu does not explicitly disclose the height of the inner portion is greater than the height of the outer portion, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI T OJOFEITIMI/               Examiner, Art Unit 3651